Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 4/21/2021.
Claims 1, 8, 13-14 24 and 28 are amended.
Claims 1-29 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 28, line 8-9, “the vertical frames” has no antecedent basis.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller(U.S. Pat. Appl. Publ. 2014/0367056; cited on PTO 892).
Miller discloses a foldable modular wall system(see Fig. 1), comprising: 
a track(20, see Fig. 1 and para. [0026]); 
one or more stationary wall modules(34, see Fig. 3, the panel does not pivot with respect to the track as well as latch 38, therefor panel 34 is considered stationary) connected to one or more connection features of the track(28, see Fig. 1); and 
one or more movable wall modules(12, 40, see Fig. 2), the one or more movable wall modules being pivotally and slidably connected to the track, such that the one or more movable wall modules can be selectively moved between a closed configuration and an open configuration(see Fig. 1).
Regarding claim 2, Miller discloses the foldable modular wall system of claim 1, wherein the one or more movable wall modules comprises at least two movable wall modules(12, 40, see Fig. 1) that are hingedly connected to one another.

Regarding claim 7, Miller discloses the foldable modular wall system of claim 1, wherein the one or more movable wall modules comprises a first movable wall module(40 adjacent module 34, see Fig, 2)  that is hingedly connected to a first stationary wall module(34) of the one or more stationary wall modules.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Kleiman(U.S. Pat. Appl. Publ. 2016/0076291; cited on PTO 892).
Miller discloses the foldable modular wall system of claim 2, but lacks at least one of the two movable wall modules including an attachment feature/magnet connected to a vertical support that is configured to selectively maintain the movable wall modules in the closed configuration.
Kleiman discloses a modular wall system (see Fig. 1) including a moveable module with an attachment feature on a vertical support, the feature is a magnet(19, see Fig. 1 and para. [0033]).
.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of MacGregor(6,851,226; cited on PTO 892).
Miller discloses the foldable modular wall system of claim 1, but lacks the at least one movable wall module of the one or more movable wall modules comprising a selectively, horizontally extendable end cap.
MacGregor discloses a horizontally extendable end cap(2T, see Fig. 1T; 2V, see Fig. 1V, the term “end cap” lends no structural limitation to the location of the cap and feature 2T and 2V of MacGregor are considered to meet the claim limitation), wherein the end cap(2T or 2V) is connected to a vertical support of the at least one movable wall module by an extension bracket(2T and 2V are support by vertical supports and a hinge, see Fig. 1T and 1V).
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the system of Miller with a selectively, horizontally extendable end cap, such as disclosed by MacGregor, in order to allowed for storage in the system or a view thru the system given the specific design requirement of the system.

s 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Logue(U.S. Pat. Appl. Publ. 2010/0132895; previously cited) or Clark(7,228,664; previously cited).
Miller discloses the foldable modular wall system of claim 1, but lacks one or more electronic components embedded in or on at least one of the one or more movable wall modules.
Logue discloses moveable wall system having modules with an electronic components(30) embedded in or on at least one movable wall module(3).
Clark discloses a system(100, Fig. 1, col 2 lines 51-52) comprising electronic  components(/media screen160) embedded in a moveable module.  Clark further discloses including the components to reduce errors in operable wall deployment(see col 2, lines 21-28. 
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the system of Miller with embedded electronic components, such as disclosed by Logue and Clark, to speed correct deployment of the wall system given the specific design requirement of the system.

Claims 13, 15, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of MacGregor and Welch(2012/0083147; previously cited).
Miller discloses a modular wall system connected to a permanent or fixed-in-place structure, comprising: 

a stationary module connected to the track(see above); and 
two or more foldable wall modules(12, 40, see Fig. 1), the two or more foldable wall modules being pivotably and slidably connected to the bottom side of the track such that the two or more foldable wall modules can be selectively moved between a closed configuration and an open configuration.
Miller lacks the modules having the two or more wall modules comprises a frame comprising opposing vertical support members, a plurality of horizontal support members extending therebetween, and an exterior wall element attached to the frame; and 
at least one foldable wall module of the two or more foldable wall modules comprises a selectively extendable end cap that extends horizontally outward from one of the opposing vertical support members,
a power hinge jumper connected between two adjacent foldable wall modules(see above).
Welch discloses a modular wall system having a track(12, see Fig. 2), modules that slide and pivot with respect to the track, the modules each having a frame with opposing vertical support members(34, 40, see Fig. 3), a plurality of horizontal support members extending therebetween(42, 46, see Fig. 3) and an exterior wall element attached to the frame(50, see Fig. 11 and para. [0024], the outer skin provides at least noise dampening therefore meeting the claim limitation).  The use of a noise dampening 
MacGregor discloses the end caps as discussed above.
 It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have substituted the modules of Miller with those of Welch given that the simple substitution of one known element for another would obtain the predictable results of a module system that is openable and closeable.  The use of the end caps of MacGregor with the frame system of Welch would allow for more storage in the modules given the intended use of the system and the specific design requirements thereof.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of MacGregor and Welch, as applied to claim 15, and further in view of Kleiman.
Miller and MacGregor and Welch disclose the modular wall system of claim 15, but lack an attachment feature/magnet connected to at least one of two adjacent vertical supports of two or more adjacent foldable wall modules.
Kleiman discloses the feature/magnet as discussed above.  The rejection will not be repeated here.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of MacGregor and Welch, as applied to claim 14, and further in view of Wood(U.S. Pat. Appl. Publ. 2011/0296761; previously cited).

Wood discloses a power hinge jumper(10b, see Fig.5 and par. [0067]) connected to the modules.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the system of Miller and MacGregor with the hinge jumper of Welch, in order to have supplied power to the system given the intended use of the system, and the specific design requirements thereof.  
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have substituted the hinge jumper Welch with that of Wood given that the simple substitution of one known element for another would obtain the predictable results of a module system that is openable and closeable.
Regarding claim 20, Miller and MacGregor and Welch and Wood disclose the modular wall system of claim 19, wherein the flexible conduit assembly(of Wood) comprises a flexible conduit(30, see Fig. 6 and para. [0073]) and one or more electrical wires(see para. [0075]) disposed within the conduit and extending from one adjacent foldable wall module to the other adjacent foldable wall module through the conduit(see para. [0013]).
Wood lacks the conduit of stainless steel(see para. [0071]).
Applicant’s disclosure lends no criticality to the material of the conduit.
.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of MacGregor and Welch as applied to claim 13, and further in view of Logue and Clark.
Miller and MacGregor and Welch disclose the foldable modular wall system of claim 13, but lack one or more electronic components embedded in or on at least one of the two or more foldable wall modules, wherein the one or more electronic components comprises a media screen.  
Logue and Clark disclose a system with electronic components as discussed above.
The rejection will not be repeated here. 

Claims 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Logue and Clark and MacGregor.
Regarding claims 24-25, Miller discloses a foldable modular wall system, comprising:
a track(20, see Fig. 1 and paras. [0025] and [0026]) removably secured to a permanent or fixed-in-place ceiling; 

Miller lacks one or more electronic components embedded within or on at least one of the two or more movable wall modules; and a selectively extendable end cap connected to at least one of the two or more movable wall modules, wherein the selectively extendable end cap extends horizontally from the at least one movable wall module.
Logue discloses the moveable wall system as discussed above.
Clark discloses the moveable wall system as discussed above.
MacGregor discloses the moveable wall system as discussed above.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the system of Miller with embedded electronic components, such as disclosed by Logue and Clark, and the end cap, as disclosed by MacGregor, in order to speed correct deployment of the wall system and allow for storage and viewing of the system given the specific design requirement of the system.
Regarding claim 27, Miller and Logue and Clark and MacGregor disclose the foldable modular wall system of claim 24, further comprising one or more stationary wall modules(34) removably attached to the track and extending from the track towards a floor.

26 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Logue and Clark and MacGregor and Welch, as applied to claim 24, and further in view of Welch and Boundy(3,856,981; previously cited)
Miller and Logue and Clark and MacGregor disclose the foldable modular wall system of claim 24, but lack at least one flexible power hinge jumper spanning two adjacent movable wall modules through which electrical wires may pass to provide electrical power to the one or more electronic components.
Welch discloses the system with flexible hinge jumper as discussed above but lacks the wires passing thru.
Boundy discloses a modular wall system(see Fig. 1) including a jumper tube(46, see Fig. 1) through which wires(cables 72, see Fig. 1) may pass.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the system of Miller and MacGregor with the hinge jumper of Welch and Boundy, in order to have supplied power to the system given the intended use of the system, and the specific design requirements thereof.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Logue and Clark and MacGregor as applied to claim 24, and further in view of   Welch.
Miller and MacGregor disclose the foldable modular wall system of claim 24, but lack a stationary wall module comprising a frame and vertical and horizontal support members, an exterior wall element attached to the frame and the extendable cap extending from the frames.

The rejection will not be repeated here.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Logue and Clark and MacGregor as applied to claim 24, and further in view of  Kleiman.
Miller and Logue and Clark and MacGregor disclose the foldable modular wall system of claim 24, but lack one or more attachment features configured to secure the two or more movable wall modules together in a closed wall configuration.
Kleiman discloses the system as discussed above.
The rejection has been made above and will not be repeated here.

Response to Amendment
Applicant’s amendment has overcome the previous rejections.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot given the new grounds of rejection.
No prior art of record shows the end cap attached to the module(s) via two brackets and a hinge therebetween.  Prior art shows end caps attached to vertical supports via a hinge attached with fasteners directly to the cap and support.

Applicant’s arguments with respect to claim(s) 1-29 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/